                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

STATE AUTO PROPERTY &                          )
CASUALTY INSURANCE COMPANY,                    )
                                               )
                               Plaintiff,      )
                                               )
v.                                             )               Case No. 18-cv-2671-JWL-TJJ
                                               )
WARD KRAFT, INC., et al.,                      )
                                               )
                               Defendants.     )

                                  MEMORANDUM & ORDER

       This stayed case is before the Court on Plaintiff’s Motion to Amend the Scheduling Order

to Permit Plaintiff to Serve a Discovery Request Directed to Defendant Ward Craft, Inc. to

Produce Copies of Discovery Materials Generated in the Underlying Lawsuit (ECF No. 85).

Plaintiff asks the Court to permit it to issue a specific discovery request:

               a request for production of documents to Ward Kraft to produce
               copies of all discovery materials that have been generated in the
               EDMO Lawsuit. This includes copies of all Rule 26 disclosures; all
               documents produced with a party’s Rule 26 disclosures; all answers
               to interrogatories issued by any party; all responses to document
               requests issued by any party; all documents produced by any party;
               transcripts of any depositions and all exhibits to depositions; all
               responses to any Requests to Admit; all subpoenas issued by any
               party; and, all documents produced in response to any subpoena.

       Defendant objects, arguing that Plaintiff’s request is essentially a motion to reconsider at

least three prior Court Orders:

           1. ECF No. 37, bifurcating the duty to defend issue from the duty to indemnify

               issue, and staying the duty to indemnify issue;

           2. ECF No. 45, limiting discovery on the duty to defend to copies of Plaintiff’s

               insurance policies and the pleadings in the underlying cases; and
             3. ECF No. 74, granting summary judgment for Defendant on the duty to defend

                  issue.

What Plaintiff actually is trying to do, Defendant argues, is to obtain discovery on issues

concerning the duty to indemnify—which is stayed—and the duty to defend—which has already

been decided.

       Defendant is correct; if this Court granted Plaintiff relief, the impact would be that either

(1) Plaintiff prematurely could begin building its case against indemnification, in violation of the

stay in place, or (2) Plaintiff could attempt to collaterally challenge Judge Lungstrum’s order

ruling that Plaintiff has a duty to defend. Neither result would be appropriate. Plaintiff’s motion

is masked as a motion to amend the Scheduling Order, but, in impact, it asks for much more.

       After Judge Lungstrum stayed the duty to indemnify issue (and before he granted

summary judgment on the duty to defend), this Court ruled that Plaintiff could take limited

discovery on the issue of the duty to defend:

                  The Court considered the scope of discovery that would be allowed
                  related to the bifurcated issue of the duty to defend. After hearing
                  the arguments of counsel for Plaintiff and Defendants, the Court,
                  consistent with the parties’ agreement and the Court’s order (ECF
                  No. 37) bifurcating the issue of the duty to defend from the duty to
                  indemnify and staying the issue of the duty to indemnify, ruled that
                  discovery on the duty to defend would be limited to copies of
                  Plaintiff’s insurance policies and the pleadings in the underlying
                  cases, Ward-Kraft, Inc. v. Zebra Techs. Corp., No. 4:18-cv-1725
                  (E.D. Mo.) and Zebra Technologies Corp., et al. v. Typenex Med’l
                  LLC and Ward Kraft, Inc., 1:18-cv-04711 (N.D. Ill.). The broader
                  scope of discovery requested by Plaintiff was denied.1

To grant Plaintiff relief, at a minimum, this Order would have to be reconsidered.




       1
           ECF No. 45 at 1.




                                                   2
            District of Kansas Rule 7.3(b) permits a party to file a motion seeking reconsideration of

a non-dispositive order, such as an order limiting discovery. The motion to reconsider must be

based on “(1) an intervening change in controlling law, (2) the availability of new evidence, or

(3) the need to correct clear error or prevent manifest injustice.”2 A motion to reconsider is

appropriate if the court has obviously misapprehended a party’s position, the facts, or applicable

law or if the party produces new evidence that could not have been obtained through the

exercises of due diligence.3 Such motions are not appropriate if the movant only wants the court

to revisit issues already addressed or to hear new arguments or supporting facts that could have

been presented originally.4 Whether to grant or deny reconsideration lies within the court’s sound

discretion.5 The movant has the burden to show an adequate reason to reconsider the prior order

of the court.6

            Plaintiff has not shown any valid basis for this Court to reconsider its prior Order limiting

discovery. Indeed, Plaintiff has not even attempted to show a change in law, new evidence, or the

need to correct clear error or prevent manifest injustice. Nor has Plaintiff shown good cause for

modifying the Scheduling Order, if the Court were to use the “good cause” standard for

modifying scheduling orders in reviewing Plaintiff’s request.7




            2
         D. Kan. Rule 7.3(b). The Tenth Circuit has adopted the same standard. See, e.g., Servants of Paraclete v.
Does, 204 F.3d 1005, 1012 (10th Cir. 2000); Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 944 (10th Cir.
1995).
            3
                Comeau v. Rupp, 810 F. Supp. 1172, 1174–75 (D. Kan. 1992).
            4
                Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991).
            5
                Rand v. Wolf Creek Nuclear Operating Corp., No. 11-4136-KHV, 2012 WL 1154509, at *2 (D. Kan. Apr.
5, 2012).
            6
                Id.
         7
           Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
consent.”).




                                                              3
       The underlying lawsuit in the Eastern District of Missouri continues to progress.8 The

action in the Northern District of Illinois remains stayed pending resolution of the covenant not

to sue issue in Missouri.9 It remains premature in this case to proceed with discovery or any other

case management activity. Plaintiff is not entitled to discovery in this case to search for ways to

attack Judge Lungstrum’s decision that Plaintiff has a duty to defend. And allowing Plaintiff to

start pursuing discovery now, would not “promote judicial efficiency,” as Plaintiff claims.10

Rather, it would require Defendant to expend resources responding to discovery regarding

Plaintiff’s duty to defend (which has already been decided) and Plaintiff’s duty to indemnify

(which is not ripe, and may never become ripe). This flies in the face of judicial efficiency.

       IT IS THEREFORE BY THE COURT ORDERED that Plaintiff’s Motion to Amend

the Scheduling Order to Permit Plaintiff to Serve a Discovery Request Directed to Defendant

Ward Craft, Inc. to Produce Copies of Discovery Materials Generated in the Underlying Lawsuit

(ECF No. 85) is denied.


       Dated July 2, 2021, at Kansas City, Kansas.




                                                                   Teresa J. James
                                                                   U. S. Magistrate Judge




       8
           ECF No. 93 at 2.
       9
           Id.
       10
            ECF Nos. 85 at 7; 92 at 2.




                                                 4
